Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 19, 1967, convicting him, after a jury trial, of burglary in the third degree and petit larceny. This appeal has brought up for review an intermediate order of said court, made on November 23, 1966 after a hearing, which denied his motion to suppress certain evidence. Judgment and order affirmed. In our opinion, the circumstances herein present a classic case sustaining a detention under the “Stop and Frisk” statute (Code Crim. Pro., § 180-a). We hold that a police officer, who responds to a radio patrol call and corners an alleged prowler after a chase, has reasonable grounds to detain the suspect for routine questioning and may require him to accompany the officer to the scene of the offense (see People v. Taggart, 20 N Y 2d 335; People v. Peters, 18 N Y 2d 238; cf. People v. Gallmon, 19 N Y 2d 389). We have considered defendant’s other contentions and find them to be without merit. Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.